DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Mitchell on 22 August 2022.

The application has been amended as follows: 

In the claims:

Amend claims 1, 6, 9, 10, and 13 as follows:



1. An assembly arrangement to connect a membrane of a vibration sensor to a drive unit such that vibrations of the drive unit are transferred to the membrane and vibrations of the membrane are transferred to the drive unit, wherein the assembly arrangement is formed as a cylindrical sleeve comprising a fastening section on one end for indirect or direct fastening to the membrane or to an element connected with the membrane, and an insertion opening for the drive unit on the other end, wherein the membrane is circumferentially fastened to a process interface and the assembly arrangement circumferentially engages at least sectionally behind the process interface in the radial direction of the sleeve.

6. A vibration sensor comprising a membrane that can be excited to vibrate and an assembly arrangement to connect the membrane to a drive unit such that vibrations of the drive unit are transferred to the membrane and vibrations of the membrane are transferred to the drive unit, wherein the assembly arrangement is formed as a cylindrical sleeve indirectly or directly connected on one end to the membrane or to an element connected with the membrane, and comprising an insertion opening for the drive unit on the other end, wherein the membrane is circumferentially fastened to a process interface and the assembly arrangement circumferentially engages at least sectionally behind the process interface in the radial direction of the sleeve.

9. The vibration sensor of claim 6, wherein the process interface comprises a first step that extends at least sectionally along the circumference of the process interface in the radial direction of the sleeve.

10. The vibration sensor of claim 9, wherein the edge of the membrane comprises a circumferential second step that springs back in the radial direction of the sleeve into which the assembly arrangement engages.

13. A method for fastening an assembly arrangement for a drive unit on a membrane of a vibration sensor having the following steps:
 - providing a process interface, with a first step springing back in the radial direction of the arrangement, 
- arranging a fastening section formed as a cylindrical sleeve having on one end a 4circumferential flange extending in the radial direction of the sleeve for fastening to the edge of the membrane and on the other end an insertion opening for the assembly arrangement featuring the drive unit in the process interface such that the fastening section and the first step are aligned relative to each other, 
- arranging the membrane with a circumferential edge formed as a flange extending in the axial direction of the sensor, having on the process interface and the assembly arrangement a second step springing back in the radial direction of the arrangement such that the process interface, the membrane, the second step, and the fastening section are aligned relative to each other and 
- welding together the edge, the process interface, and the fastening section in one step. 

The above changes have been made to obviate a potential 35 U.S.C. 112 rejection for lack of clarity concerning which direction is being referred to be the axial and/or radial direction as well as to correct minor grammatical issues.

Response to Arguments
Applicant’s arguments, see first page, third paragraph of Applicant’s remarks, filed 22 June 2022, with respect to claim 1 have been fully considered and are persuasive. Accordingly, the rejection of claim 1 has been withdrawn.
In particular, Applicant argues that, while Turner shows a mounting arrangement that is similar to that of the present application, the fastening arrangement in the form of a cylindrical sleeve is require whereas the invention of the prior art utilizes multiple slots for flexibility in the circumferential and radial directions and therefore is not considered to teach the features drawn to the cylindrical sleeve and the fastening section thereof as require by claim 1 because Turner instead discloses a multi slotted arrangement for fastening as indicated in Applicant’s remarks. 
Applicant remarks that claim 6 recites a similar feature and therefore should also overcome the cited prior art of record if claim 1 overcomes said prior art. The examiner agrees that the rejection thereto also recites feature that are distinct from the cited prior art of record and therefore the rejection of claim 6 has been withdrawn for reasons similar to claim 1 above.



Drawings
The drawing objection outlined in the last office action mailed 30 March 2022 is hereby withdrawn in light of the details described in the attached 413 interview summary. In particular, while claims 9, 12, and 13 were objected to for not showing the claimed feature of a process interface (equated to element 98 which was depicted in fig. 4 which is drawn to the state of the art rather than the claimed invention), upon Applicant’s amendment to the specification in the reply filed 22 August 2022, it appears that element number 98 was mistakenly referring to a process interface when said element was intended to refer instead to a sensor housing as noted in said specification amendment.
Because the drawing objection issue was resolve in light of the reply filed 22 August 2022 for the reasons noted above, the drawing objection outlined in the last office action mailed 30 March 2022 is hereby withdrawn.

Claim Objections
Applicant’s claim amendments filed 22 June 2022 are acknowledged and accordingly the claims objections thereto for the reasons outlined in the last office action mailed 30 March 2022 are hereby withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 3, 5, 9, 10, and 12 in the reply filed 22 June 2022 are acknowledged and accordingly the claim rejections thereto under 35 U.S.C. 112 for the reasons outlined in the last office action mailed 30 March 2022 are hereby withdrawn.
Reasons for Allowance
Claims 1-7 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan an assembly arrangement to connect a membrane of a vibration sensor to a drive unit wherein the assembly arrangement is formed as a cylindrical sleeve comprising a fastening section and the assembly arrangement circumferentially engages at least sectionally behind the process interface in the radial direction of the sleeve, when considered in combination with the other limitations recited in the instant claim.
As to claim 6: The prior art of record does not disclose a vibration sensor comprising a membrane and an assembly arrangement to connect the membrane to a drive unit, wherein the assembly arrangement is formed as a cylindrical sleeve, and wherein the membrane is circumferentially fastened to a process interface and the assembly arrangement circumferentially engages at least sectionally behind the process interface in the radial direction of the sleeve, when considered in combination with the other limitations recited in the instant claim.
As to claim 13: The prior art of record does not disclose or render obvious to the skilled artisan a method for fastening an assembly arrangement for a drive unit on a membrane of a vibration sensor having the steps of arranging the membrane with a circumferential edge formed as a flange extending in the axial direction of the sensor and having on the process interface and the assembly arrangement a second step springing back in the radial direction of the arrangement such that the process interface, the membrane, the second step, and the fastening section are aligned relative to each other, when considered in combination with the other limitations recited in the instant claim.
As to claims 2-5, 7, and 9-12: Each of said claims depends ultimately from one of claims 1 or 6 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        


/RANDY W GIBSON/Primary Examiner, Art Unit 2856